Citation Nr: 0921052	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  98-12 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to an increased rating for pes planus with 
post-operative hallux valgus and excision of hematoma and 
degenerative changes, bilateral (bilateral pes planus), 
currently rated as 50 percent disabling.

2.  Entitlement to special monthly compensation (SMC) based 
on loss of use of both feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which assigned separate 10 percent 
evaluations for each of the Veteran's feet.  In July 2002, 
the RO assigned a 50 percent evaluation for the Veteran's 
bilateral pes planus, effective July 11, 1996, the date the 
Veteran's claim for an increased rating was received.

The Veteran was afforded a personal hearing at the Phoenix, 
Arizona, RO in March 1999.

In December 2003, the Board issued a decision which, inter 
alia, denied the Veteran's claim for an increased rating for 
her bilateral pes planus.  The Veteran appealed the denial of 
this issue and, pursuant to an October 2004 Joint Motion for 
Partial Remand, the United States Court of Appeals for 
Veterans Claims (Court) vacated that part of the Board's 
December 2003 decision pertaining to the Veteran's claim for 
an increased rating for her service-connected bilateral pes 
planus.

In January 2005, the Board again denied the Veteran's claim 
for an increased rating for her bilateral pes planus.  The 
Veteran again appealed that determination to the Court.

In a May 2007 Memorandum Decision, the Court vacated the 
Board's January 2005 decision, finding that the decision did 
not make a determination of whether Diagnostic Code 5110 is 
applicable to the Veteran's condition, and, if so, whether 
she is entitled to SMC based on that provision.

The Board remanded the claim in May 2008 for further 
development and consideration. 


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's 
service-connected bilateral pes planus symptomatology is not 
equivalent to loss of use of both feet.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for bilateral pes 
planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7., 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5110 (2008).

2.  The criteria for SMC based on the loss of use of her feet 
have not been met.  38 U.S.C.A. § 1114(k) (West & Supp. 
2008); 38 C.F.R. § 3.350(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  When making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

The Veteran and her husband's statements regarding the 
severity of her service-connected disability are deemed 
competent with regard to the description of symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence in conjunction with the appropriate rating criteria.

Consideration must be given to her possible entitlement to 
"staged" ratings to compensate her for times since filing 
her claim when this disability may have been more severe than 
at other times during the course of his appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007) 

A veteran can be awarded a 100 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5110 for loss of use of her feet due 
to traumatic arthritis.  SMC is also payable at a specified 
rate if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The Veteran and her husband contend that the Veteran's 
current bilateral pes planus is equivalent to the loss of use 
of both feet to the extent that no effective function remains 
other than that which would be equally well served by an 
amputation stump with use of a suitable prosthetic appliance.  
Specifically, she contends that the pain, loss of function, 
cramping, easy fatiguability, loss of balance, loss of 
strength, poor gait, loss of coordination, and loss of feet 
motion caused by her service-connected bilateral pes planus 
are as severe as she would experience as if her feet were 
amputated.  She therefore believes she is entitled to a 100 
percent rating and SMC.  

A VA examination was conducted in August 2008.  The report 
stated that the Veteran's claims file was reviewed.  The 
report concluded that Veteran's previous surgeries may have 
worsened the problem; however, she would be worse off with an 
amputation than with her current condition which is being 
treated by splints and therapy.  A VA examination was 
conducted in December 2008.  The examiner stated that the 
Veteran's claims file was reviewed.  She obtained a history 
from the Veteran.  The Veteran stated that, some days she has 
so much foot pain that she must lie down, she had to hire a 
housekeeper, and she cannot drive due to her inability to 
press the pedals.  She stated that she can stand and walk one 
block.  She cannot run.  Examination noted objective evidence 
of feet pain, tenderness, abnormal weight bearing, and 
weakness.  

The examiner stated that it is less likely as not that the 
Veteran's bilateral pes planus is equivalent to the loss of 
use of both feet to the extent that no effective function, 
balance, or propulsion remains other than that which would be 
equally well served by an amputation stump with use of a 
suitable prosthetic appliance.  The examiner noted that 
previous surgeries may have worsened the problem; however, 
she would be worse off with an amputation than with her 
current condition.  The examiner also noted that the Veteran 
had been fitted with ankle-foot orthotics which have, 
according to the Veteran, decreased some of her symptoms and 
allowed better ambulation.  

The Veteran and her husband genuinely believe that her 
functional loss from her bilateral pes planus is equivalent 
to an amputation.  They are competent to comment on her 
symptoms.  However, as laypersons, lacking in medical 
training and expertise, they cannot provide a competent 
opinion on a matter as complex as to whether her current 
bilateral pes planus disability is equivalent to an 
amputation and their views are of no probative value.  And, 
even if their opinions were entitled to be accorded some 
probative value, they are far outweighed by the detailed 
opinion provided by the medical professional in December 2008 
who reviewed the Veteran's claims file, discussed the 
Veteran's manifestations with her, examined her, and provided 
the reasons for her opinion.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be 
rejected only if found to be mistaken or otherwise deemed not 
credible"); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006)).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and a 100 percent rating or SMC 
is not warranted at any time during the pendency of this 
claim.


ORDER

Entitlement to an increased rating bilateral pes planus is 
denied.

Entitlement to SMC based on loss of use of both feet is 
denied. 



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


